Citation Nr: 0522292	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  88-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a lipoma on the 
back, including on the basis of herbicide exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1973.

The Board of Veterans' Appeals (Board) issued a decision in 
October 2001 concerning the propriety of ratings assigned for 
the veteran's service-connected aortic insufficiency.  That 
decision stemmed from an October 1986 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Procedural and evidentiary development 
had necessitated three remands by the Board prior to the 
Board's final decision in October 2001.  

In addition to issuing its final decision as to the propriety 
of ratings assigned for the veteran's service-connected 
aortic insufficiency, the Board remanded his claim for 
service connection for a lipoma.  The Board determined he had 
initiated an appeal of this claim in May 1997 by submitting a 
timely notice of disagreement (NOD) with a February 1997 
decision of the RO denying service connection for a lipoma on 
the back based on exposure to herbicides.  He later completed 
that appeal by the timely submission of his substantive 
appeal (VA Form 9) in April 2003.

The current appeal also stems from a more recent September 
2004 RO decision that denied a TDIU.  The veteran perfected a 
timely appeal concerning this claim by filing an NOD in 
February 2005 and a substantive appeal in June 2005.

In his earlier April 2003 substantive appeal, the veteran had 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is often 
called a Travel Board hearing.  At the same time, on a 
hearing options form accompanying his substantive appeal, he 
requested a hearing at the RO before a local hearing officer.  
The RO scheduled a hearing before a local hearing officer on 
June 17, 2004.  However, prior to the scheduled hearing, 
the veteran's representative, on the veteran's behalf, 
provided a statement indicating he was canceling "...any and 
all hearings regarding his appeals."  



A memorandum in the record indicates the veteran apparently 
again requested a hearing before a local hearing officer, and 
a hearing was scheduled for March 18, 2005.  His 
representative, however, was unavailable for that hearing 
date.  So the hearing was rescheduled for March 30, 2005, but 
the veteran submitted a statement, dated March 29, 2005, 
wherein he again withdrew his hearing request.  So the Board 
deems that any and all requests for a hearing have been 
withdrawn.  See 38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  A lipoma of the back is not shown to have been present in 
service, nor is it otherwise shown to be the result of any 
incident or incidents of military service - including 
exposure to herbicides.

2.  Aortic insufficiency, rated 60 percent disabling, is the 
veteran's only 
service-connected disability.  

3.  The veteran has completed two years of college, has 
occupational experience as a letter carrier with the postal 
service, and last worked in 1995.  

4.  The veteran's service-connected disability is not so 
severe as to preclude some form of substantially gainful 
employment consistent with his education and occupational 
experience.  




CONCLUSIONS OF LAW

1.  A lipoma of the back was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).



In this case, VA notified the claimant, cumulatively, by 
letters dated in October 2001 and November 2003, that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private medical providers.  He was 
also informed that he could send private medical records to 
the RO on his own.  Further, the rating decision appealed and 
the statement of the case (SOC) and supplemental statements 
of the case (SSOC's), especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claims, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  The claimant 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claims so that VA 
could help him by getting that evidence.  He also was advised 
what evidence VA had requested and notified in the SOC and 
SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, with respect to the issue of 
service connection for a lipoma of the back, the claimant was 
provided the required VCAA notice by letter of October 2001, 
which obviously was sent after the RO's initial February 1997 
decision denying service connection for this condition.  But 
that initial decision occurred prior to even the VCAA 
becoming law (which did not happen until several years later, 
in November 2000).  It therefore stands to reason the RO did 
not have any obligation to provide VCAA notice when initially 
adjudicating this claim because the law had yet to even take 
effect.

Also bear in mind that, in Pelegrini II, the Court clarified 
that, in these situations, it is (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id., at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal as to the 
issue of service connection for a lipoma of the back was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
most recent SSOC on this issue in June 2005 (wherein the RO 
readjudicated this claim in light of the additional evidence 
received since the initial decision and SOC).  The VCAA 
notice also was provided prior to recertifying the claimant's 
appeal to the Board.  



Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He even had an additional 
60 days, after issuance of the June 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  So the timing of his VCAA notice was nonprejudicial.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

And as for the TDIU claim, the November 2003 letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's September 2004 decision initially 
adjudicating this claim.  Accordingly, as to the TDIU issue, 
that VCAA letter complied with the sequence of events (i.e., 
letter before denial) stipulated in the Pelegrini decisions, 
both I and II.

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).



VA's General Counsel recently held, however, in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the October 2001 and 
November 2003 VCAA notice letters that were provided to the 
claimant do not contain the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that he was otherwise 
fully notified of the need to give VA any evidence pertaining 
to the claims.  The VCAA letters, cumulatively, requested 
that he provide or identify any evidence supporting his 
claims.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).



With respect to the VCAA letter of October 2001, the claimant 
was requested to respond within 60 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Governing Statutes, Regulations, and Cases

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  
Prior law required that the veteran have a disease listed at 
38 C.F.R. § 3.309(e), in addition to proof of Vietnam 
service, before exposure there was presumed.  So the change 
eliminating this requirement reversed the U.S. Court of 
Appeals for Veterans Claims (Court's) decision in McCartt v. 
West, 12 Vet. App. 164 (1999).  See, too, 38 U.S.C.A. § 1116.



If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where prescribed by the VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 
409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 
165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a TDIU may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies) - provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. 3.340, 3.341, 4.15, 4.16, 4.19.  Age and the 
affect of conditions that are not service connected are 
excluded from the determination regarding employability.  And 
in exceptional circumstances, even where the veteran does not 
meet the aforementioned percentage requirements, a total 
rating may be assigned nonetheless - on an extra-schedular 
basis - upon a showing that he is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. 3.321(b)(1), 
4.16(b).

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment." 38 C.F.R. 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).



While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be  considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The sole fact that the veteran is unemployed, or because he 
has difficulty obtaining employment is not enough; the 
question is whether he is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Analysis

Service Connection for a Lipoma of the Back

In regard to whether a lipoma of the back had its onset 
during military service, the veteran's military medical 
records do not contain any indications of the presence of a 
lipoma while he was on active duty.  There also is no medical 
evidence of a lipoma, a type of benign tumor, until about 
November 1988, when a lipoma of the back was removed at a VA 
hospital.  That procedure was performed about 15 years after 
the veteran completed military service in August 1973.  A 
lipoma of the back apparently recurred and was noted at a 
private medical facility in 1995 and was again identified by 
VA in 2000.



In any event, a lipoma of the back was first confirmed many 
years after the veteran completed military service.  Hence, 
he is not entitled to service connection for a lipoma of the 
back on a direct incurrence basis.  As a lipoma is not a 
malignancy, there is no basis for consideration of service 
connection for that condition on the basis of the one-year 
presumptive period following service.

In regard to his claim relating a lipoma of the back to 
herbicide exposure, the fact that the veteran had service in 
Vietnam during the Vietnam era is sufficient, in and of 
itself, to presume he had herbicide exposure while there.  
However, a lipoma is not among the conditions listed above at 
38 C.F.R. § 3.309(e).  So he is not entitled to a grant of 
service connection for a lipoma of the back on a presumptive 
basis.  He also has not provided any competent medical 
opinion otherwise attributing a lipoma of the back to 
herbicide exposure while he was in Vietnam, and thus, he is 
also not entitled to a grant of service connection for this 
condition on a direct incurrence basis, in the alternative.  

The veteran's statements relating a lipoma of the back to 
herbicide exposure during service amount to an opinion about 
a matter of medical causation.  There is no indication from 
the record that he has medical training or expertise.  As a 
layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for a 
lipoma of the back must be denied because the preponderance 
of the evidence is unfavorable, meaning the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



TDIU

Concerning this claim, the Board observes that service 
connection has been granted for aortic insufficiency.  A 60 
percent evaluation is in effect for this condition.  There 
are no other service-connected disabilities.  Therefore, the 
veteran meets the threshold minimum rating requirements for 
consideration of a TDIU.  But the Board still must determine 
whether his service-connected aortic insufficiency 
nevertheless renders him unemployable.  Bear in mind that 
unemployment is not synonymous with unemployability.  In 
other words, just because the veteran is not currently 
working is not tantamount to concluding that he cannot work.

During a VA heart examination in December 1996, the veteran 
complained of intermittent exertional dyspnea and episodes of 
atrial fibrillation.  Clinical inspection showed normal sinus 
rhythm.  An echocardiogram was interpreted as showing mild to 
moderate aortic insufficiency and Class I congestive heart 
failure.

An echocardiogram was performed by a private physician in 
November 1997.  The impression was mild fibrocalcific changes 
involving the aortic and mitral valves with mild mitral, 
tricuspid and pulmonary insufficiency noted.  Trace aortic 
regurgitation was present.  

When evaluated by a private physician in April 2003, the 
veteran complained of episodes of nonexertional chest 
discomfort lasting a few minutes.  He also complained of 
increasing exertional dyspnea; at present, he could walk only 
two to three blocks.  A stress test showed that he exhibited 
a normal functional capacity, exercising for 9 minutes and 3 
seconds to a workload of 10.4 METS.  The left ventricular 
ejection fraction was 50 percent.  His functional capacity 
was found to be normal.



The veteran was afforded VA general medical and heart 
examinations in August 2004.  The examiner stated the 
veteran's medical record had been reviewed.  He indicated he 
was able to walk five to six blocks and climb two to three 
flights of stairs before developing shortness of breath and 
chest discomfort.  He remarked that he was not able to shovel 
snow, but was able to carry a moderate amount of groceries.  
He stated that he had worked at the postal service until 
1995, but had not been able to work since then because of 
back pain and had been on disability retirement.  Activities 
of daily living were reportedly mildly to moderately affected 
because of low back pain and shortness of breath.  

The examiner stated the veteran's symptoms correlated with a 
METS level of 5 to 6 and that his symptoms could be 
classified as a mild to moderate.  On clinical inspection, 
the left ventricular ejection fraction was 55 percent.  A 
chest X-ray and echocardiogram were performed.  The diagnoses 
were history of rheumatic fever; and aortic insufficiency as 
a complication of rheumatic fever.  The examiner concluded 
the veteran could perform some kind of job, but because of 
his heart condition, the job should not involve heavy 
lifting.

A VA heart examination was performed in April 2005.  The 
examiner stated the veteran's medical record had been 
reviewed.  He related that he became dyspneic after climbing 
two flights of stairs.  He indicated he was able to ambulate 
four blocks without stopping, but was unable to go farther 
due to shortness of breath.  He noted that dyspnea was severe 
enough to have required a medical discharge from his prior 
employment as a letter carrier for the postal system.  
Clinical inspection was performed.  The examiner concluded 
the veteran's employment should be limited to sedentary 
activities.

The veteran was afforded a VA psychiatric examination in May 
2005.  The examiner reported claims file review.  He remarked 
that he was unable to identify any psychiatric disorder, but 
observed that the veteran presented as demoralized, and noted 
that much of this appeared to be in the context of his 
current unemployment, which might be related to his heart 
condition, not a mental disorder.

The evidence shows the veteran completed two years of college 
and worked full time for the postal service for an 
unspecified period of time before September 1995, when he 
reportedly became too disabled to work.  He maintains that 
service-connected aortic insufficiency causes so much 
shortness of breath and chest discomfort that he is unable to 
hold any type of job.  He has provided conflicting statements 
about the reason for his reported medical release from his 
job as a letter carrier.  In one instance, he said he ended 
that employment because of a back condition whereas, in 
another instance, he said it terminated because of his heart 
condition.

The medical records covering the years shortly after the 
veteran's release from the postal service in 1995, indicate 
no more than moderate symptoms of heart disease.  His 
inconsistent statements about the actual reason for his 
leaving the postal service in 1995, coupled with the 
objective evidence about the status of his heart condition in 
the immediately ensuing years, do not point convincingly to 
heart disease as the principal factor in his stopping his job 
back in 1995.

In any event, for the sake of argument, the Board shall 
assume that the veteran was let go by the postal service 
because he was no longer able to perform the duties of a 
letter carrier as a result of his service-connected aortic 
insufficiency.  Notwithstanding this assumption, recent 
medical evidence regarding his heart condition shows that he 
retains a good deal of functional capacity.  Indeed, 
he experiences only mild to moderate symptoms of heart 
disease.  His relatively high level of cardiac function, 
coupled with his level of education, persuades the Board that 
he is capable of performing some form of sedentary 
employment.  In fact, two VA physicians, one of them a 
cardiac examiner with this specific type of medical 
expertise, have recently concluded as much, and clinical 
findings from a private examiner are consistent with the 
assessment of the VA clinicians.



The Board also has taken note of the assessment of a VA 
psychiatric examiner suggesting the veteran's current 
unemployment is related to his heart condition (as opposed to 
any psychiatric factors, etc.).  This occupational 
assessment, however, is not supported by two VA medical 
examiners or by a private examiner, all of whom are 
specialists in cardiology and/or internal medicine.  As 
mentioned, all of these other medical examiners found the 
veteran capable of performing at least sedentary forms of 
work.  The Board determines that their assessments about his 
functional capacity, which come from three physicians with 
expertise and training in internal medicine and/or 
cardiology, is of much greater probative value than the 
assessment by the psychiatric examiner to the contrary - 
attributing the veteran's current unemployment to his 
service-connected heart condition.  An opinion may be reduced 
in probative value even where the statement comes from 
someone with medical training, if the medical issue requires 
special knowledge.  See Black v. Brown, 10 Vet. App. 279 
(1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches).

So after reviewing the record in its entirety, the Board 
concludes the veteran is capable of performing some form of 
substantially gainful employment consistent with his 
education and occupational experience, should he seek to 
reenter the work force.  In determining that a TDIU is not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

Service connection for a lipoma of the back, including on the 
basis of herbicide exposure, is denied.

A TDIU is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


